                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                       Civil No. 19-838(DSD/TNL)

Arthur A. Patterson,

                Plaintiff,

v.                                                       ORDER

Bob Bono and Barb Jeanetta,

                Defendants.


     This   matter   is   before   the   court   upon   the   report   and

recommendation (R&R) of Magistrate Judge Tony N. Leung dated May

17, 2019.   The magistrate judge recommended that the court dismiss

the case without prejudice for lack of subject matter jurisdiction.

Pro se plaintiff Arthur Patterson has timely objected to the R&R.

     The court reviews the R&R de novo.       28 U.S.C. § 636(b)(1)(C);

Fed. R. Civ. P. 72(b); D. Minn. L.R. 72.2(b).           After a thorough

review of the file and record, the court finds that the R&R is

well-reasoned and correct.

     Patterson has failed to allege a claim invoking the subject

matter jurisdiction of the court.         Although he notes that he is

black and has only one kidney, he has failed to allege a connection

between those facts and the claims he raises against defendants.

As a result, he has not pleaded a claim under Title VII or the

Americans with Disabilities Act.         Nor has he alleged facts from

which the court could conclude that defendants have violated or are
subject to the Fair Housing Act in this context.1      Rather, when

read in totality, the amended complaint alleges that defendants

have violated his state-law tenants rights.     As such, Patterson

must pursue his claim in state court.   To that end, the court will

dismiss this case without prejudice so that Patterson may file a

claim in state court.

     Accordingly, IT IS HEREBY ORDERED that:

     1.   The R&R [ECF No. 5] is adopted in its entirety;

     2.   The objection [ECF No. 6] is overruled;

     3.   The application to proceed without prepaying costs or

fees [ECF No. 2] is denied as moot; and

     4.   The action is dismissed without prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: June 3, 2019


                                    s/David S. Doty
                                    David S. Doty, Judge
                                    United States District Court




     1
        Patterson has also failed to demonstrate that diversity
jurisdiction exists.

                                2
